DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Status of the claims
Claims 1-8 and 10-11 are pending.
Claims 1 and 2 are newly amended.
Claims 1-8 and 10-11 have been examined on their merits.

The rejections presented herein represented the full set currently pending in this application. Any objections or rejections not specifically reiterated are hereby withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (Separation of monocytes from whole human blood, The Scientific World Journal, 2002, previously cited 08/31/2021, on IDS 06/29/2020, hereafter “Graham 2002b”) in view of Sethu et al. (Lap on a Chip, 2006, hereafter “Sethu”), Graham (Isolation of peripheral blood mononuclear cells from macaques on a density barrier, The Scientific World Journal, 2002, previously cited 08/31/2021, on IDS 06/06/2019, hereafter “Graham 2002a”), and Ford et al. (Journal of Immunological Methods, 1990, on IDS 06/06/2019, hereafter “Ford”) as evidenced by Collins Dictionary of Medicine (accessed online 07/26/2022) and Axis-Shield (accessed online 07/27/2022).

In regards to claim 1, 3-4, Graham 2002b teaches a method for the separation of monocytes from blood (p1540, abstract). As evidenced by Collins Dictionary of Medicine, monocytes are a type of mononuclear cell (“Mononuclear cell”, p1).
Graham 2002b teaches that the blood was whole blood (p1540, abstract) not an apheresis blood.
As taught by Sethu apheresis is a procedure used to fractionate whole blood into its individual components (p3, abstract). Sethu continues, teaching that following fractionation, the desired component can be isolated and the remaining blood returned to the donor (p3, abstract). Sethu also teaches that leukapheresis is one type of apheresis whereby leukocytes are selectively removed, and that this particular type of apheresis can be performed to decrease very high white blood cell counts in individuals with leukemia or remove leukocytes for transfusion (p3, Introduction, column 1). Additionally, Sethu teaches that apheresis products can be obtained by centrifugation (p3, abstract), and that lymphocytes and monocytes can specifically be separated by centrifugation (p83, column 2, second paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Graham 2002b and use apheresis blood because it would allow for the separation of the desired cellular fraction (in this instance, leukocytes), but also allow that blood to be returned to donors, simultaneously maximizing the use of blood components, while depleting both collected and returned blood of unwanted blood fractions. Furthermore, because Sethu teaches that both apheresis products, and leukocytes specifically, can be obtained by centrifugation, and because Graham 2002b and Sethu are in the same technical field of separating blood components, it could be done with predictable results and a reasonable expectation of success.
Graham 2002b also teaches that blood was mixed with a working solution comprising iodixanol (p1541, Method, steps 3 and 4). The specification lists iodixanol as an example of a non-cytotoxic and non-ionic iodinated density-adjusting agent (paragraph [0018]).
Graham 2002b teaches that the blood was adjusted to a density of approximately 1.11 g/mL (p1542, Figure 2). While blood density of approximately 1.11 g/mL is outside the claimed range of 1.066 g/mL to 1.078 g/mL, it is nonetheless close, and moreover because Graham 2002b teaches that the density was approximately 1.11 g/mL this necessarily implies that the precise density may vary or exist within a range around 1.11 g/mL
In regards to amounts that are close, MPEP 2144.05(I) states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Additionally, Graham 2002b teaches that different blood cells exist in certain density ranges in human blood as (p1541, Figure 1). In particular, monocytes exist in a range of approximately 1.060 g/mL to 1.070 g/mL, while other leukocytes exist in a range greater than 1.060 g/mL but somewhat less than 1.080 g/mL (p1541, Figure 1). Therefore, since Graham 2002b teaches that the density of blood may vary, and provides different density ranges that different blood components exist in blood, a person of ordinary skill in the arts could modify the method of Graham 2002b and arrived at adjusting the density of blood between 1.066 g/mL and 1.078 g/mL as a matter of routine optimization to more efficiently obtain different blood cell subsets.
However, even if the blood density of Graham 2002b is not sufficiently close as to establish a prima facie case of obvious, or if one of ordinary skill in the arts would not have arrived at a blood density range of 1.066 to 1.078 g/mL by routine optimization, it would still be obvious to a person of ordinary skill in the arts to modify the method of Graham 2002b, as suggested by Sethu, and adjust the density of the blood plasma to 1.066 to 1.078 g/mL because Graham 2002a teaches that peripheral blood mononuclear cells can be obtained by adjusting the concentration of blood to approximately 1.078 g/mL (p1655, note 1) before centrifugation. Furthermore, Ford teaches that good separation of mononuclear cells could be obtained when plasma density was adjusted to 1.064 g/mL before centrifugation (p238, Results and discussion). Blood densities of 1.078 g/mL and 1.064 g/mL both lie within and are close to the densities of 1.066 to 1.078 g/mL.
In regards to overlapping amounts, MPEP 2144.01(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
As above, Graham 2002b teaches that mononuclear cells can be obtained when blood density is adjusted to about 1.11 g/mL, and as taught by Graham 2002a and Ford, it is also known in the art that these cells can be obtained with blood density is adjusted to at least 1.064 g/mL. Furthermore, as above, Graham 2002b teaches that monocytes exist in a range of approximately 1.060 g/mL to 1.070 g/mL, while other leukocytes exist in a range greater than 1.060 g/mL but somewhat less than 1.080 g/mL (p1541, Figure 1). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Graham 2002b and adjust the density of the blood to a range between 1.066 to 1.078 g/mL to maximize the yield of mononuclear cells based on their known density in blood, which would save time and expenses. Furthermore, because it is known that mononuclear cells can be obtained when blood density is adjusted to these ranges, and specifically when it is adjusted to a density within the claimed range, it could be done with predictable results and a reasonable expectation of success.
Graham 2002b also teaches a stratification step whereby the blood layer was under a density gradient centrifugation medium prior to centrifugation (p1542, Figure 2; p1541, step 6), and that the stratified layers were centrifuged (p1542, step 7). Additionally, Graham 2002b teaches that after centrifugation, a monocyte band formed on the density gradient centrifugation medium, and that that other layers formed under it (p1542, Figure 2). Finally, Graham 2002b teaches that the cells were collected (p1542, step 8).

In regards to claim 2, Graham 2002b teaches that culture medium can be added to the top of the blood layer (p1542, step 6; p1542, Figure 2).
In regards to claims 5-6, as above, Graham 2002b teaches that the blood was adjusted to a density of approximately 1.11 g/mL (p1542, Figure 2). While blood density of approximately 1.11 g/mL is outside the range of 1.069 g/mL or 1.073 g/mL to 1.078 g/mL, it is nonetheless close, and moreover because Gram2002b teaches that the density was approximately 1.11 g/mL this necessarily implies that the density may vary or exist within a range around 1.11 g/mL.
In regards to amounts that are close, MPEP 2144.05(I) states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Additionally, Graham 2002b teaches that different blood cells exist in certain density ranges in human blood as (p1541, Figure 1). In particular, monocytes exist in a range of approximately 1.060 g/mL to 1.070 g/mL, while other leukocytes exist in a range greater than 1.060 g/mL but somewhat less than 1.080 g/mL (p1541, Figure 1). Therefore, since Graham 2002b teaches that the density of blood may vary, and provides different density ranges that different blood components exist in blood, a person of ordinary skill in the arts could modify the method of Graham 2002b and arrived at adjusting the density of blood between 1.069 g/mL or 1.073 g/mL to 1.078 g/mL as a matter of routine optimization to more efficiently obtain particular blood cell subsets.
However, even if the blood density of Graham 2002b is not sufficiently close as to establish a prima facie case of obvious, or if one of ordinary skill in the arts would not have arrived at a blood density range of 1.069 g/mL or 1.073 g/mL to 1.078 g/mL by routine optimization, it would still be obvious to a person of ordinary skill in the arts to modify the method of Graham 2002b, as suggested by Sethu, and adjust the density of the blood plasma to 1.069 g/mL or 1.073 g/mL to 1.078 g/mL because Graham 2002a teaches that peripheral blood mononuclear cells can be obtained by adjusting the concentration of blood to approximately 1.078 g/mL (p1655, note 1) before centrifugation. Furthermore, Ford teaches that good separation of mononuclear cells could be had when plasma density was adjusted to 1.064 g/mL before centrifugation (p238, Results and discussion). Blood densities of 1.078 g/mL and 1.064 g/mL both lie within and are close to the densities of .069 g/mL or 1.073 g/mL to 1.078 g/mL.
In regards to overlapping amounts, MPEP 2144.01(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
As above, Graham 2002b teaches that mononuclear cells can be obtained when blood density is adjusted to about 1.11 g/mL, and as taught by Graham 2002a and Ford, it is also known in the art that these cells can be obtained with blood density is adjusted to at least 1.064 g/mL. Furthermore, as above, Graham 2002b teaches that monocytes exist in a range of approximately 1.060 g/mL to 1.070 g/mL while other leukocytes exist in a range greater than 1.060 g/mL but somewhat less than 1.080 g/mL (p1541, Figure 1). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Graham 2002b and adjust the density of the blood to a range between 1.069 g/mL or 1.073 g/mL to 1.078 g/mL to maximize the yield of mononuclear cells based on their known density in blood, which would save time and expenses. Furthermore, because it is known that mononuclear cells can be obtained when blood density is adjusted to these ranges, and specifically when it is adjusted to a density within the claimed range, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 7, Graham 2002b teaches that the iodinated contrast medium, comprised OptiPrep (p1542, Step 3). As evidence by Axis-Shield, OptiPrep is a 60% iodixanol solution (p1, first sentence). 
In regards to the mixing steps, while Graham 2002b does not explicitly teach that the plasma layers was adjusted by mixing 20 to 22 parts by volume OptiPrep with 100 parts apheresis blood, since Applicant’s disclosure (Specification, claim 1) indicates that a plasma density of 1.066 to 1.078 g/mL is obtained by mixing 20 to 22 parts by volume OptiPrep with 100 parts apheresis blood, and since the method of Graham 2002b, as suggested by Graham 2002a and Ford, produces a blood density within that range, while also using the same diluting agent, the dilution ratios must also inherently be the same.
Therefore, the combined teachings of Graham 2002b, Sethu, Graham 2002a, and Ford, renders the invention unpatentable as claimed.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham 2002b, in view of Sethu, Graham 2002a, and Ford, as evidenced by Collins Dictionary of Medicine and Axis-Shield, as applied to claims 1-7 above, and further in view of Mannello et al. (Clinical Chemistry, 2003, hereafter “Mannello”).
In regards to claim 8, Graham 2002b teaches that the density gradient centrifugation medium comprised OptiPrep, which, as evidence by Axis-Shield, is a 60% iodixanol solution (p1, first sentence). However, the specification indicates that density gradient centrifugation media comprising polysucrose 400 and sodium diarizoate include Ficoll-Paque solutions which, even though they are compositionally different than OptiPrep, are all known equivalents in the art.
However, even if they were not, Mannello teaches a density gradient centrifugation medium comprising polysucrose 400 and sodium diatrizoate designed specifically for isolating leukocyte subpopulations (p1956, column 2, paragraph 2).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Graham 2002b and use a solution comprising polysucrose 400 and sodium diatrizoate because it could be more efficient for separating leukocytes which would save time and costs. Furthermore, because Mannello teaches that leukocytes can effectively be separated with a density gradient centrifugation medium comprising polysucrose 400 and sodium diatrizoate, and Mannello and Graham 2002b are in the same technical field of isolating leukocytes by centrifugation, it could be done with predictable results and a reasonable expectation of success.
In regards to the density of the plasma being in a range of 1.072 to 1.085 g/mL, as above, Graham 2002b teaches that the blood was adjusted to a density of approximately 1.11 g/mL (p1542, Figure 2). While blood density of approximately 1.11 g/mL is outside the range of 1.072 to 1.085 g/mL, it is nonetheless close, and moreover because Gram2002b teaches that the density was approximately 1.11 g/mL this necessarily implies that the density may vary or exist within a range around 1.11 g/mL.
In regards to amounts that are close, MPEP 2144.05(I) states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Additionally, Graham 2002b teaches that different blood cells exist in certain density ranges in human blood as (p1541, Figure 1). In particular, monocytes exist in a range of approximately 1.060 g/mL to 1.070 g/mL while other leukocytes exist in a range greater than 1.060 g/mL but somewhat less than 1.080 g/mL (p1541, Figure 1). Therefore, since Graham 2002b teaches that the density of blood may vary, and provides different density ranges that different blood components exist in blood, a person of ordinary skill in the arts could modify the method of Graham 2002b and arrived at adjusting the density of blood between 1.072 to 1.085 g/mL as a matter of routine optimization to more efficiently obtain particular blood cell subsets.
However, even if the blood density of Graham 2002b is not sufficiently close as to establish a prima facie case of obvious, or if one of ordinary skill in the arts would not have arrived at a blood density range of 1.072 to 1.085 g/mL by routine optimization, it would still be obvious to a person of ordinary skill in the arts to modify the method of Graham 2002b, as suggested by Sethu, and adjust the density of the blood plasma to 1.072 to 1.085 g/mL because Graham 2002a teaches that peripheral blood mononuclear cells can be obtained by adjusting the concentration of blood to approximately 1.078 g/mL (p1655, note 1) before centrifugation. Furthermore, Ford teaches that good separation of mononuclear cells could be had when plasma density was adjusted to 1.064 g/mL before centrifugation (p238, Results and discussion). Blood densities of 1.078 g/mL and 1.064 g/mL both lie within and are close to the densities of 1.072 to 1.085 g/mL.
In regards to overlapping amounts, MPEP 2144.01(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
As above, Graham 2002b teaches that mononuclear cells can be obtained when blood density is adjusted to about 1.11 g/mL, and as taught by Graham 2002a and Ford, it is also known in the art that these cells can be obtained with blood density is adjusted to at least 1.064 g/mL. Furthermore, as above, Graham 2002b teaches that monocytes exist in a range of approximately 1.060 g/mL to 1.070 g/mL while other leukocytes exist in a range greater than 1.060 g/mL but somewhat less than 1.080 g/mL (p1541, Figure 1). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Graham 2002b and adjust the density of the blood to a range between 11.072 to 1.085 g/mL to maximize the yield of mononuclear cells based on their known density in blood, which would save time and expenses. Furthermore, because it is known that mononuclear cells can be obtained when blood density is adjusted to these ranges, and specifically when it is adjusted to a density within the claimed range, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Graham 2002b, Sethu, Graham 2002a, Ford, and Mannello renders the invention unpatentable as claimed.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham 2002b, in view of Sethu, Graham 2002a, and Ford, as evidenced by Collins Dictionary of Medicine and Axis-Shield, as applied to claims 1-7 above, and further in view of Timonen et al. (Journal of Immunological Methods, 1980, hereafter “Timonen”).
In regards to claim 10, Graham 2002b teaches that monocytes, specifically, were collected (p1542, step 8). While monocytes give rise to dendritic cells, they are not dendritic cells per se, and do not give rise to NK Cells, T cells, or the other cells in claim 10. However, as Graham 2002b also teaches that as a result of this method, lymphocytes (which includes these specific cell types) were separated from monocytes (Introduction, p1540), a person of ordinary skill in the arts could collect lymphocytes (which includes the cells in claim 10) instead.
However, in the event that Graham 2002b does not explicitly teach that lymphocytes, including those in claim 10, can be obtained, Timonen teaches a method of obtaining NK Cells by density gradient centrifugation (p285, Introduction). Timonen also teaches that NK cells can have a spontaneous cytolytic capacity against tumors (p285, Introduction). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Graham 2002b and collect NK cells, specifically, because these cells could be useful in developing strategies to treat cancer which would lead to better outcomes for patients. Furthermore, because Timonen teaches that these cells can effectively be obtained by density gradient centrifugation, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Graham 2002b, Sethu, Graham 2002a, Ford, and Timonen renders the invention unpatentable as claimed.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham 2002b, in view of Sethu, Graham 2002a, and Ford, as evidenced by Collins Dictionary of Medicine and Axis-Shield, as applied to claims 1-7 above, and further in view of Graziani-Bowering et al. (Journal of Immunological Methods, 1997, previously cited 08/31/2021, hereafter “Graziani-Bowering”).

In regards to claim 11, Graham 2002b does not explicitly teach a step comprising evaluating contamination with platelets in the layer containing mononuclear cells. 
	However, Graziani-Bowering teaches a method similar to Graham 2002b. Graziani-Bowering teaches that monocytes and other peripheral blood mononuclear cells can be isolated by density-gradient centrifugation whereby the blood fraction (buffy coat) is density adjusted and layered below the density gradient centrifugation medium (Abstract, p158; p159, Figure 1). Graziani-Bowering also teaches that after the monocytes were obtained, they were free of platelets (p167, column 2m top paragraph). Therefore, Graziani-Bowering teaches a step of evaluating contamination with platelets in the layer containing mononuclear cells.
	A person of ordinary skill in the arts would be motivated to modify the method of Graham 2002b and include a step of evaluating contamination with platelets to test the purity of mononuclear cells and ensure that they are not contaminated with platelets that could be harmful to patients, skew diagnostic assays, or affect the mononuclear cells. Furthermore, since Graham 2002b and Graziani-Bowering teach a similar centrifugation method for obtaining mononuclear cells, it could be done with predictable results and a reasonable expectation of success.
	It is also noted that while support for claim 11 can be found in paragraphs [0032]-[0034], the Specification uses the word “thrombocyte” not “platelet”. While the terms platelet and thrombocyte are synonymous it is recommended to use the term “thrombocyte” to maintain uniformity with the language of the specification.
Therefore, the combined teachings of Graham 2002b, Sethu, Graham 2002a, Ford, and Graziani-Bowering renders the invention unpatentable as claimed.


Response to Arguments
	Applicant notes that claim 1 part (3) has been amended to place that claim on a separate line as to avoid confusion with claim 1 part (2a) (Response, p4).

Applicant’s arguments, with respect to the objection to claim 1 part (3) have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

Applicant notes that claim 1 has been amended to recite “the prepared nuclear cells” in order to particularly point out and distinctly claim the subject matter for which the inventor or joint inventor regards as the invention (Response, p4).

Applicant’s arguments, with respect to the rejection of claims 1-8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) have been fully considered and are persuasive.  The rejection of claims 1-8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) has been withdrawn.

Applicant contends that the teachings of Graham 2002a (in the Office Action 03/02/2022) fails to teach that the density-adjusted blood is layered under the density gradient centrifugation medium prior to centrifugation, as in the newly amended claim 1 (Response, p5-6).
Applicant’s arguments with respect to claim 1 have been considered but are moot because of a new grounds of rejection due to amendment of the claims. While detailed above, in brief, Graham 2002b teaches a centrifugation method whereby the blood layer is under the density gradient centrifugation medium prior to centrifugation (p1542, Figure 2; p1541, step 6).

	Applicant contends that none of the references teach newly added claim 11 which a step of evaluating contamination with platelets in the layer containing mononuclear cells (Response, p6-7).
	
Applicant’s argument has been fully considered but is not found persuasive.
	As detailed above, Graziani-Bowering teaches that after density-gradient centrifugation the obtained monocytes (mononuclear cells) were free of platelets (p167, column 2m top paragraph). Therefore, Graziani-Bowering teaches a step of evaluating contamination with platelets in the layer containing mononuclear cells.

Conclusion
	
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632